Case 19-19841-JNP               Doc 58       Filed 02/20/20 Entered 02/20/20 16:32:53       Desc Main
                                             Document     Page 1 of 2




 UNITED STATES BANKRUPTCY COURT
 DISTRICT OF NEW JERSEY
 Caption in Compliance with D.N.J. LBR 9004-2(c)
 Ellen M. McDowell
 McDowell Law, P.C.
 46 West Main Street
 Maple Shade, NJ 08052
 856-482-5544
 856-482-5511 (facsimile)
 emcdowell@mcdowelllegal.com
 Counsel to Debtor
                                                            Case No.: 19-19841 - JNP
 In Re:
                                                            Hon. Jerrold N. Poslusny, Jr.
 Princeton Avenue Group, Inc.,
                                                            Chapter: 11
                           Debtor.
                                                            Hearing Date: February 25, 2020, 10:00 AM




              NOTICE OF MOTION TO EXTEND TIME FOR CONFIRMATION
              IN ACCORDANCE WITH SECTION 1129(e) AND SECTION 1121(e)
                          OF THE BANKRUPTCY CODE

 TO:        ALL PARTIES IN INTEREST

          PLEASE TAKE NOTICE that on the 25th day of February, 2020 at 10:00 in the

 morning or as soon thereafter as counsel may be heard, the undersigned, as counsel for

 Princeton Avenue Group, Inc. (the “Debtor”), shall move before the Honorable Jerrold N.

 Poslusny, Jr., U.S.B.J. at the United States Bankruptcy Court, 401 Market Street, Camden,

 New Jersey 08103 for the entry of an Order extending time for confirmation in accordance

 with Section 1129(e) and Section 1121(e) of the Bankruptcy Code.


            YOUR RIGHTS MAY BE AFFECTED. You should read these papers carefully
 and discuss them with your attorney, if you have one, in this bankruptcy case. If you
 do not have an attorney, you may wish to consult one.
Case 19-19841-JNP      Doc 58   Filed 02/20/20 Entered 02/20/20 16:32:53         Desc Main
                                Document     Page 2 of 2




               STATEMENT AS TO WHY NO BRIEF IS NECESSARY
                     IN ACCORDANCE WITH .N.J. LBR 9013-2

        This Motion/Application requests an Order extending time for confirmation
 in accordance with Section 1129(e) and Section 1121(e) of the Bankruptcy Code.
        The facts relied on by the Debtor/Petitioner that are set forth in this Motion do
 not present complicated questions of fact or unique questions of law. Therefore, no
 brief is necessary for the Court's consideration of this Motion/Application.



                                           McDowell Law, PC
                                           Attorneys for the Debtor

 Dated: February 20, 2020                  By: /s/Ellen M. McDowell
                                               Ellen M. McDowell
